Citation Nr: 1229397	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-39 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from January 1970 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Newark, New Jersey that denied the benefit sought.


FINDING OF FACT

The Veteran did not participate in combat and there is no credible supporting evidence of an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f)(3) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), Pelegrini at 112. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran's status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

VA's notice requirements were satisfied by a letter issued in April 2008, which apprised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.  The notice further advised the Veteran of how VA establishes both disability ratings and effective dates.  This notice was provided to the Veteran prior to the initial adjudication of his claim.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran's relevant service personnel records have been obtained together with his service treatment records.  Also, the post service treatment records he identified as relevant have been associated with the file.  These are all VA outpatient treatment records.  In this regard, it is observed that these VA records contain a notation that the Veteran once saw a psychiatrist while "in the Castler Rehabilitation Center in New Jersey where he spent two month[s]."  No records from this facility have been sought.  However, it is noted the Veteran has not indicated they are relevant.  Also, if they were to show a diagnosis of PTSD, that would not add to the record since the VA records show as much.  Likewise, were they to show a psychiatric disorder other than PTSD, since as indicated below, there is no disease or injury in service to which a post service psychiatric diagnosis other than PTSD could relate, these records could not provide a basis for an award of service connection.  Accordingly, no harm is discerned from failing to attempt to obtain any such records.  The Veteran has not been afforded a VA examination in regard to his claim for service connection for PTSD, but as there is no credible supporting evidence of an in-service stressor, an examination is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  Moreover, the Veteran has not reported, and the evidence of record does not show, continuity of PTSD symptomatology since service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In sum, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.


II. Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  However, in this case, while the Veteran did serve on active duty during the Vietnam War era, his DD Form 214 does not reflect that he was awarded any medals that would be indicative of combat exposure.  As such, while the Veteran reported that he took a third tour in Vietnam and received the "Vietnam Combat Medal," these facts do not comport to this Veteran's documented service history.  As such, a stressor must be corroborated.

In this regard, recent amendments to VA PTSD regulations have eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.  Specifically, 38 C.F.R. § 3.304(f) was amended during the course of the Veteran's appeal to read that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Here, the Veteran's claimed stressors are not of the sort as contemplated by this change in the regulation.  As such, its application is not pertinent here.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In this case, the record shows the Veteran's psychiatric diagnosis is PTSD.  The record does not reflect that he has any other presently diagnosed psychiatric condition.  The Veteran's service treatment records are silent as to any psychiatric complaints or findings.  Indeed, there is no contention that the Veteran exhibited any psychiatric symptoms during service.  The claim is that the Veteran developed PTSD due to historical stressors he experienced in service.  

As indicated above, the Veteran's VA treatment records show a diagnosis of PTSD.  What they do not show, is any efforts taken by care providers to ensure the historical accuracy of the Veteran's claimed stressors.  The outcome of this case turns on whether there is credible supporting evidence the claimed in-service stressors occurred.  The stressors the Veteran reported to his care providers were his participation in ground combat operations in Vietnam and his participation in search and recovery missions for downed pilots at sea.  In communications to the RO, the Veteran submitted descriptions of the recovery operations.  He stated that while aboard the U.S.S. Bainbridge, the ship shadowed the U.S.S. Enterprise, U.S.S. John F. Kennedy and other ships.  The Veteran stated that he was "a machinist's mate on gig's during [search and rescue] missions" and on several occasions, "we had to search for missing, wounded, injured pilots that could not make it back to the ship."  He stated that "[t]here were several incidences where we recovered body parts."  The Veteran did not state the name of the serviceperson(s) recovered, instead declared that those recovered were "not known" or on a "need to know basis."  He did not provide a specific date for the incident(s) involving injury/death, showing only "1971/1973."  He stated that he has "a very vague memory of time spent on several missions due to [his] blocking it out, or drugs that were used at the time on board the ship."  

Service personnel records confirm the Veteran served in the Navy on active duty.  He is shown to have been a machinist mate/marine mechanic aboard ships between June 1970 and December 1973 (the USS James Kyes and the USS Bainbridge, destroyers).  There is no indication whatsoever in his military records he served in ground combat in Vietnam, or that he spent any time off ship in Vietnam.  Engaging in ground combat in Vietnam is inconsistent with the Veteran's military training and the primary role of a Navy.  The Board considers the claimed stressors related to ground combat to be a fabrication.  In this context, that conclusion reduces the Veteran's credibility as to claimed ship-board stressors, which likewise are completely unsupported by the Veteran's military records.  While one can reasonably surmise that the ships accompanying an aircraft carrier could be involved in recovery operations for downed aircraft returning from flight operations, that would not personally involve the Veteran, a mechanic with no training in such operations.  This conclusion is consistent with the Veteran's records showing no training, awards, commendations or citations for such missions.  In these circumstances, the Board does not find the Veteran's account of his stressors to be credible.  No other evidence aside from the Veteran's assertions supports the occurrence of the claimed stressors.  Absent any credible supporting evidence the claimed stressors occurred, a basis upon which to establish service connection for PTSD has not been presented.  Accordingly, the appeal is denied.  







(CONTINUED ON NEXT PAGE)

ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


